DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9 and 11-15 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 13: 
The prior art does not teach or suggest a component carrier and a method of manufacturing a component carrier, comprising: a component embedded in a stack having at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; first and second thermally conductive blocks above and below the component and thermally coupled to the component; an electrically insulating layer arranged above the first thermally conductive block and covers the main surface of the first and/or the second thermally conductive block, an electrically conductive layer of the stack and the first thermally conductive block are located adjacent to one another and between the at least one electrically insulating layer and the component with opposed surfaces of the first thermally conductive block respectively facing the electrically insulating layer and the electrically conductive layer,  the at least one electrically insulating layer of the at least one electrically insulating layer structure has a further cavity accommodating the second thermally conductive block; in combination with all other features claimed.
Regarding claims 2-3, 5-9, 11-12 and 14-15, these claims are allowed based on their dependence on the allowable independent claims 1 and 13 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847